UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                        No. 18-1963


In re: HENRY EARL MILLER, a/k/a Stef, a/k/a Stefan,

             Petitioner.



    On Petition for Writ of Mandamus. (6:04-cr-00022-JMC-3; 6:17-cv-00805-JMC)


Submitted: September 13, 2018                               Decided: September 17, 2018


Before NIEMEYER and KING, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Petition denied by unpublished per curiam opinion.


Henry Earl Miller, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Henry Earl Miller petitions for a writ of mandamus seeking an order directing the

district court to adjudicate all the claims in his 28 U.S.C. § 2255 (2012) motion. We

conclude that Miller is not entitled to mandamus relief.

       Mandamus relief is a drastic remedy and should be used only in extraordinary

circumstances. Kerr v. U.S. Dist. Court, 426 U.S. 394, 402 (1976); United States v.

Moussaoui, 333 F.3d 509, 516-17 (4th Cir. 2003). Further, mandamus relief is available

only when the petitioner has a clear right to the relief sought. In re First Fed. Sav. &

Loan Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).

       The relief sought by Miller is not available by way of mandamus. Accordingly,

although we grant leave to proceed in forma pauperis, we deny the petition for a writ of

mandamus. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                   PETITION DENIED




                                             2